DETAILED ACTION
Claim Objections
Claim 4 objected to because of the following informalities:  
Please correct claim 4 to recite “measure an average reference voltage across the sense field-effect transistor and the second sense field-effect transistor;”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs US 2015/0301091 in view of Fabbro et al. US 9,152,163 (Fabbro).

Regarding claim 1, Childs teaches a system (system of Fig. 1) comprising: 
an output power stage driver comprising a field-effect transistor (the circuit of Fig. 1 shows transistor P1 which would reasonably be interpreted as equivalent to an output stage comprising a transistor; see Fig. 1); and 
a current sensor comprising a sense field-effect transistor matched to a matched field-effect transistor of the field-effect transistor and gate-coupled and source-coupled to the matched field-effect transistor (a current sensor comprises P1 matched to P2 which are gate and source coupled; see Fig. 1; see [0029]), wherein the current sensor is configured to: 
measure a reference voltage across the sense field-effect transistor; measure a sense voltage across the matched field-effect transistor; and determine a current through the output power stage driver based on a comparison of the reference voltage to the sense voltage (a voltage Vref is measured, a voltage on node LX is measured, and a current through the output transistor P1 is determined based on a comparison of the reference voltage to the sense voltage; see [0004]-[0005], [0025]-[0035]; see Figs. 1 and 2).
Childs fails to teach an output power stage driver comprising a plurality of parallel-coupled field-effect transistors.
Fabbro teaches an output power stage driver comprising a plurality of parallel-coupled field-effect transistors (one or both of the main current path transistor and the sensing current path transistor may include multiple transistor cells that are electrically coupled to each other in parallel wherein the main current path and the sensing current path may be arranged in either a common drain configuration or a common source configuration; see col. 8, lines 4-39, col. 9, lines 18-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an output power stage driver comprising a plurality of parallel-coupled field-effect transistors as taught in Fabbro into Childs in order to gain the advantage of scaling the size of the current in the current path to the current in the sensing path based on the number of sizes and width-to-length ratios of the transistor as desired.

Regarding claim 5, Childs teaches a method comprising, in a system including an output power stage driver comprising a field-effect transistor (the circuit of Fig. 1 shows transistor P1 which would reasonably be interpreted as equivalent to an output stage comprising a transistor; see Fig. 1): 
measuring a reference voltage across a sense field-effect transistor matched to a matched field-effect transistor and gate-coupled and source-coupled to the matched field-effect transistor; measuring a sense voltage across the matched field-effect transistor; and determining a current through the output power stage driver based on a comparison of the reference voltage to the sense voltage (a voltage Vref is measured which is matched to a matched transistor of the power stage transistor which is gate and source coupled to the sensing transistor, a voltage on node LX is measured, and a current through the output transistor P1 is determined based on a comparison of the reference voltage to the sense voltage; see [0004]-[0005], [0025]-[0035]; see Figs. 1 and 2; see rejection of claim 1 above.).
Childs fails to teach an output power stage driver comprising a plurality of parallel-coupled field-effect transistors.
Fabbro teaches an output power stage driver comprising a plurality of parallel-coupled field-effect transistors (one or both of the main current path transistor and the sensing current path transistor may include multiple transistor cells that are electrically coupled to each other in parallel wherein the main current path and the sensing current path may be arranged in either a common drain configuration or a common source configuration; see col. 8, lines 4-39, col. 9, lines 18-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an output power stage driver comprising a plurality of parallel-coupled field-effect transistors as taught in Fabbro into Childs in order to gain the advantage of scaling the size of the current in the current path to the current in the sensing path based on the number of sizes and width-to-length ratios of the transistor as desired.

Regarding claims 2 and 6, Childs further teaches wherein the plurality of parallel-coupled field-effect transistors and the sense field-effect transistor are n-type metal-oxide-semiconductor field- effect transistors (while the embodiment of figure 1 shows the use of p-MOSFETs one of ordinary skill in the art would appreciate an alternative configuration could be achieved using n-MOSFETs as shown in Fig. 3b; see Fig. 3b).

Regarding claims 3 and 7. The system of Claim 1, wherein the plurality of parallel-coupled field-effect transistors and the sense field-effect transistor are p-type metal-oxide-semiconductor field- effect transistors (embodiment of figure 1 shows the use of p-MOSFETs; see Fig. 1).

Regarding claims 4 and 8, Childs fails to teach wherein the current sensor further comprises a second sense field-effect transistor matched to a second matched field-effect transistor of the plurality of parallel-coupled field-effect transistors and gate-coupled and source- coupled to the second matched field-effect transistor, wherein the current sensor is further configured to: measure an average reference voltage across the sense field-effect transistor and the second field-effect transistor; measure an average sense voltage across the matched field-effect transistor and the second matched field-effect transistor; and determine the current through the output power stage driver based on a comparison of the average reference voltage to the average sense voltage.
Fabbro teaches wherein the current sensor further comprises a second sense field-effect transistor matched to a second matched field-effect transistor of the plurality of parallel-coupled field-effect transistors and gate-coupled and source- coupled to the second matched field-effect transistor (one or both of the main current path transistor and the sensing current path transistor may include multiple transistor cells that are electrically coupled in parallel; see col. 8, lines 12-23), wherein the current sensor is further configured to: 
measure an average reference voltage across the sense field-effect transistor and the second field-effect transistor; measure an average sense voltage across the matched field-effect transistor and the second matched field-effect transistor (A main transistor 50 comprises multiple transistors 70, 72, 74, 76, 78 which have variable voltages at main terminal 32 due to a relatively large size of the main current path transistor such that the sense voltage is formed using a voltage divider which produces a reference voltage that is between the first main terminal voltage and the second main terminal voltage and may be adjusted to change the voltage such that it would be an obvious matter of design choice for the voltage to be an average voltage or a different arbitrary voltage without any undue experimentation. While such a configuration is only shown for multiple transistors of the main transistor 50, Fabbro teaches wherein the sense transistor may also be formed from a plurality of transistors and it would be obvious to one of ordinary skill in the art to incorporate an equivalent voltage divider to output an average voltage in a manner equivalent to that demonstrated in Fig. 8 for the main transistor; see Fig. 8; see col. 17, line 58 – col. 19, line 62); and 
determine the current through the output power stage driver based on a comparison of the average reference voltage to the average sense voltage (measured voltages are used to determine the main current Imain as shown in eqs (5) and (7)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the current sensor further comprises a second sense field-effect transistor matched to a second matched field-effect transistor of the plurality of parallel-coupled field-effect transistors and gate-coupled and source- coupled to the second matched field-effect transistor, wherein the current sensor is further configured to: measure an average reference voltage across the sense field-effect transistor and the second field-effect transistor; measure an average sense voltage across the matched field-effect transistor and the second matched field-effect transistor; and determine the current through the output power stage driver based on a comparison of the average reference voltage to the average sense voltage as taught in Fabbro into Childs in order to gain the advantage of scaling the size of the current in the current path to the current in the sensing path based on the number and sizes and width-to-length ratios of the transistors in the main transistor and the sensing transistor as desired. Due to the relatively large size of the main current path transistor which may not result in a uniformly distributed voltage such that a voltage divider may be necessary to output the voltage from the multiple transistors, wherein an average value would be an obvious matter of design choice. While the configuration in Fig. 8 is only shown for the main transistor, it would be obvious to one of ordinary skill in the art to incorporate an equivalent arrangement in the even that multiple sense transistors were used as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2858